I dissent. The option is to be accepted by payment of the $15,600. Simultaneously therewith the vendors are to deliver the abstract of title and the deed. In other words, *Page 565 
concurrent acts by both parties are contemplated: the vendee to pay the purchase price; the vendors to deliver the deed and abstract. Neither party can put the other in default without tendering performance of his side of the obligations. A mere statement that the vendee will, in the future, make payment is not a compliance with the requirements of the contract. Attention must be given to the provision that reads:
"* * * $15,600.00 to be paid said parties of the first part at Provo, Utah upon the exercise of said option." (Italics added.)
Nothing less than payment, or tender of payment is sufficient.
This payment or tender of payment was to be made not later than 8:00 A.M., March 11, 1945. By its express terms time was of the essence of the contract. See Gibbs v. Morgan, 101 Utah 66,118 P.2d 128. This then is the application of the time limit responsibility element: The vendee could, at 8:00 A.M., March 11, 1945, but not later, present the $15,600 to vendors. If the vendors were not then and there ready to deliver the abstract and deed, the vendee could (1) withdraw the $15,600 and refuse to perform, in which case the vendors could not enforce specific performance as they had not presented the abstract and deed; or the vendee could (2) insist upon specific performance as the vendee had performed its condition precedent to the insistence upon such performance. The proceeding as submitted to us for determination, lacks this condition precedent to such specific performance.
I invite attention to the following authorities: Kessler v.Pruitt, 14 Idaho 175, 93 P. 965; Note 30, 52 A.L.R. 1470, Sec. 3; Roberts v. Braffett, 33 Utah 51, 92 P. 789; Pomeroy's Specific Performance, 3rd Ed. (1926) Secs. 361, 362.
The arrival of 8:00 A.M. March 11, 1945, with the vendee failing to act ended the matter. As this was an option agreement and not a contract of sale of real estate, the *Page 566 
vendors could not, by tendering the abstract and deed, impose a duty upon the vendee to act. If, however, the vendee had tendered the purchase price, the vendors could rely upon that tender as a foundation for specific performance provided they tendered the abstract and deed before the vendee withdrew the purchase price.